DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Response to Amendment
The following addresses applicant’s remarks/amendments dated 30 August, 2022.
No claims were amended, claims 1-10 were cancelled (claims 11-20 were previously cancelled); claims 31 and 32 were added. Therefore, claims 21-32 are pending in the current application and will be addressed below.
The double patenting rejections and 103 rejections of claims 1-10 are withdrawn due to cancellation of claims 1-10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng US 20190267498 A1 in view of Wang US 20140267859 A1 and Parmesan US 20160268331 A1.
 
Regarding claim 21, Cheng teaches a time-of-flight sensor ([0005, 45]), comprising: 
a pixel array including a plurality of pixel circuits (single photodetector can serve as unit for each pixel of a pixel array, [0035, 47, 100]), 
respective ones of the plurality of pixel circuits including a first tap and a second tap (Figs. 1B, [0032-35]); and 
Cheng does not explicitly teach a signal processing circuit includes a first comparator configured to output a first signal based on an output from the first tap, a second comparator configured to output a second signal based on an output from the second tap, a logic circuit configured to perform at least one logical operation on the first signal and the second signal, and to output a third signal based on the at least one logical operation, and a counter configured to output a fourth signal based on the third signal.
Wang teaches a signal processing circuit with comparators for each of two sub-pixels and output first and second signals (shown as two comparators per pixel or per column, 44B-2 and 44B-3 in Figs. 15, 17, 19, 21; [0111-113]) and a logic circuit configured to perform at least one logical operation on the first signal and second signal and output a third signal (shown as one logic circuit per pixel or per column, 52 in Figs. 15, 17, 19, 21; [0111-113])
Parmesan teaches pixel outputs signals sent to ADC, and outputs of comparator circuits fed to logic circuits and counters to calculate ToF histogram (Figs. 1, 6; [0002, 13, 26-30])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheng to use comparators on the tap outputs similar and a logic circuit to perform a logical operation on the comparator outputs similar to Wang, and to send these outputs of the logic circuit to a counter to output a digital signal similar to Parmesan. Using the comparators and logic circuit of Wang allows the system to limit the total number of components needed by needing only a single set of comparators and logic circuit per column, and then adding the counters of Parmesan would allow counts of timing of the incoming light and range calculations.  

Regarding claim 22, Cheng as modified above teaches the time-of-flight sensor according to claim 21, 
Cheng does not teach wherein the fourth signal is a digital signal.
Parmesan teaches a counter configured to output a digital signal based on an output of the logical operation ([0002, 13, 26-30])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheng to output a digital signal similar to Parmesan. This would allow further processors to use the output of the time-of-flight sensor.

Regarding claim 28, Cheng teaches a time-of-flight system ([0002]), comprising: 
a light source configured to emit a light (laser diode 1306 in Fig. 13A, [0100]); and 
a sensor comprising a pixel array including a plurality of pixel circuits (1302 in Fig. 13A, [0035, 47, 100]), respective ones of the plurality of pixel circuits including a first tap and a second tap (Fig. 1B, [0032-35]), and 
Cheng does not explicitly teach a signal processing circuit includes a first comparator configured to output a first signal based on an output from the first tap, a second comparator configured to output a second signal based on an output from the second tap, a logic circuit configured to perform at least one logical operation on the first signal and the second signal, and to output a third signal based on the at least one logical operation, and a counter configured to output a fourth signal based on the third signal.
Wang teaches a signal processing circuit with comparators for each of two sub-pixels and output first and second signals (shown as two comparators per pixel or per column, 44B-2 and 44B-3 in Figs. 15, 17, 19, 21; [0111-113]) and a logic circuit configured to perform at least one logical operation on the first signal and second signal and output a third signal (shown as one logic circuit per pixel or per column, 52 in Figs. 15, 17, 19, 21; [0111-113])
Parmesan teaches pixel outputs signals sent to ADC, and outputs of comparator circuits fed to logic circuits and counters to calculate ToF histogram (Figs. 1, 6; [0002, 13, 26-30])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheng to use comparators on the tap outputs similar and a logic circuit to perform a logical operation on the comparator outputs similar to Wang, and to send these outputs of the logic circuit to a counter to output a digital signal similar to Parmesan. Using the comparators and logic circuit of Wang allows the system to limit the total number of components needed by needing only a single set of comparators and logic circuit per column, and then adding the counters of Parmesan would allow counts of timing of the incoming light and range calculations.  

Regarding claim 29, Cheng as modified above teaches the time-of-flight system according to claim 28, 
Cheng does not explicitly teach a processor configured to output a distance information signal based on the fourth signal 
However, Cheng does teach TOF ranging ([0002])
Parmesan teaches pixel outputs signals sent to ADC, and outputs of comparator circuits fed to logic circuits and counters to calculate ToF histogram (Figs. 1, 6; [0002, 13, 26-30]).
Additionally, calculating distance with a processor based on time of flight is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheng to use a processor to output distance information based on the fourth signal. This would allow the user or safety systems to perform actions based on the calculated distance.

Regarding claim 30, Cheng as modified above teaches the time-of-flight system according to claim 28, wherein the light has a wavelength corresponding to an infrared range (IR wavelengths, [0045]).

Regarding claim 31, Cheng as modified above teaches the time-of-flight system according to claim 28, wherein the respective ones of the plurality of pixel circuits include a photodiode, the output of the first tap and the output of the second tap corresponding to an output of the photodiode (Figs. 1B shows a two-tap photodiode, [0032-35]).

Regarding claim 32, Cheng as modified above teaches the time-of-flight sensor according to claim 21, wherein the respective ones of the plurality of pixel circuits include a photodiode, the output of the first tap and the output of the second tap corresponding to an output of the photodiode (Figs. 1B shows a two-tap photodiode, [0032-35]).

Claims 23-27  are rejected under 35 U.S.C. 103 as being unpatentable over Cheng US 20190267498 A1 in view of Wang US 20140267859 A1 and Parmesan US 20160268331 A1, and further in view of Morrish US 6967688 B1.

Regarding claim 23, Cheng as modified above teaches the time-of-flight sensor according to claim 21, 
Cheng does not teach wherein the at least one logic operation includes a NAND operation.
Morrish teaches a NAND logic operation (Fig. 9, Col. 11 lns. 27-65).
Additionally, NAND logic operations are well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheng to use a NAND logic operation. This would help the system select data for the time of flight calculations.

Regarding claim 24, Cheng as modified above teaches the time-of-flight sensor according to claim 21, 
Cheng does not teach wherein the at least one logic operation includes an XOR operation.
Morrish teaches a XOR logic operation (Fig. 9, Col. 11 lns. 27-65).
Additionally, XOR logic operations are well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheng to use a XOR logic operation. This would help the system select data for the time of flight calculations.

Regarding claim 25, Cheng as modified above teaches the time-of-flight sensor according to claim 21, 
Cheng does not teach wherein the at least one logic operation includes a NOR operation.
Morrish teaches a NOR logic operation (Fig. 9, Col. 11 lns. 27-65)
Additionally, NOR logic operations are well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheng to use a NOR logic operation. This would help the system select data for the time of flight calculations.

Regarding claim 26, Cheng as modified above teaches the time-of-flight sensor according to claim 21, 
Cheng does not teach wherein the at least one logic operation includes a NOR operation and an XOR operation.
Morrish teaches combinations of NOR and XOR logic operations (Fig. 9, Col. 11 lns. 27-65).
Additionally, NOR and XOR logic operations are well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheng to use a NOR and a XOR logic operation. This would help the system select data for the time of flight calculations.

Regarding claim 27, Cheng as modified above teaches the time-of-flight sensor according to claim 21, 
Cheng does not teach wherein the at least one logic operation includes a NAND operation, a NOR operation, and an XOR operation.
Morrish teaches combinations of NAND, NOR, and XOR logic operations (Fig. 9, Col. 11 lns. 27-65).
Additionally, NAND, NOR, and XOR logic operations are well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheng to use a NAND, NOR, and a XOR logic operation. This would help the system select data for the time of flight calculations.

Response to Arguments
Applicant’s arguments, filed August 30 2022, with respect to claims 21 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645